AO 245B (Rev. 02/08/20] 9) Judgment in a Criminal Petty Case (Modified) | . Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIF ORNIA

- United States of America a - « JUDGMENT IN A CRIMINAL CASE

 

 

 

 

 

 

 

v. (For Offenses Committed On or After November 1, 1987)
Reynaldo Alberto Gomez-Hernandez — Case Number: 3:19-mj-22997
| | Kris J. Kraus
Defendant's Attorndy
REGISTRATION NO. 63550298 | . a - JUL 29 2019
THE DEFENDANT: . oLemes bey of.
x pleaded guilty to count(s) 1 of Complaint . soutien B bISTA angi EAU

 

 

 

on al EPLUITY

 

_ OU was found guilty to count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such n count(s), which involve the following offense(s):_

 

 

Title & Section -Nature of Offense. ’ Count Number(s)
8:1325 , . ILLEGAL ENTRY (Misdemeanor) 1 oe
~OoO The defendant has been found not guilty on count(s) _ oO
ims Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be |
imprisoned for a term of:

 

LCL) TIME SERVED aX _ bl _ days —

EK] Assessment: $10 WAIVED B& Fine: WAIVED ©

X] Court recommends. USMS, ICE or DHS or other arresting agency return all property and all documents i in

the defendant’s possession at the time of arrest upon their deportation or removal.
C1 Court recommends defendant be deported/removed with relative, .___ charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments’
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and:
United States Attorney of any material change in the defendant's economic circumstances.

Monday, July 29, 2019
Date of Imposition of Sentence

AW

HONORABIE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

Received

Clerk’s Office Copy Oo : - 3:19-mj-22997

Io

 

 
